Citation Nr: 0402142	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  99-04 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to January 23, 1997, 
for an award of a 10 percent rating for residuals of a 
shrapnel wound, right elbow area, with post-traumatic 
arthritis, and a tender right epicondyle.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in August 1998, in 
which the St. Petersburg, Florida, Regional Office (RO) of 
the Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to an effective date prior to January 
23, 1997, for the award of a 10 percent rating for residuals 
of a shrapnel wound, right elbow area, with post-traumatic 
arthritis, and a tender right epicondyle.  The veteran 
subsequently perfected an appeal of that decision.  A video 
conference hearing on this claim was held on January 25, 
2000, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b).

In a decision of July 2000, the Board confirmed the denial of 
entitlement to an earlier effective date for an increased 
rating.  The Board also noted that at his January 2000 
hearing, and in statements of record, the veteran submitted 
an informal claim of clear and unmistakable error in the 
December 1946 RO decision confirming the assignment of a 
noncompensable rating for a shrapnel scar on his right elbow.  
The veteran contends that the decision is erroneous because 
it is based on an examination report wherein the examiner 
examined the wrong scar.  This issue had not been developed 
by the RO and was referred to the RO for appropriate 
disposition.

The veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2001, the Secretary of Veterans Affairs filed a motion 
to remand the case to the Board for consideration of newly 
enacted legislation, the Veterans Claims Assistance Act of 
2000.  The Court granted that motion in an order issued in 
August 2001.  

In August 2002, the Board again denied the appeal.  The 
veteran again appealed to the Court.  The parties filed a 
joint motion to vacate the Board's decision in July 2003.  
The Court granted that motion later that month, and the case 
has now been returned to the Board for readjudication.  


REMAND

There have been significant changes in the law and 
regulations applicable to the appellant's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5102 and 5103.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Charles (John) 
v. Principi, 16 Vet. App. 370 (2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In the joint motion, the parties stated that the Board had 
not adequately explained whether the requirements of the VCAA 
had been met, including the requirement that the VA notify 
the claimant of what evidence, if any, it would obtain and 
what evidence, if any, he would obtain.  The parties noted 
that the appellant was never notified that he could submit 
evidence pertaining to the period one year prior to the date 
that he submitted the claim.  The parties also indicated that 
there had not been an adequate explanation as to why 
correspondence from the veteran dated in May 1996 had not 
constituted a claim for an increased rating.  

In reviewing the file, the Board concludes that additional 
notice to the appellant would be beneficial.  In this regard, 
the Board notes that the VA did not provide a letter to the 
appellant discussing which portion of any necessary 
information or evidence is to be provided by the claimant and 
which portion, if any, the VA will attempt to obtain on 
behalf of the claimant.  A regulatory provision that 
permitted the Board to provide such notice, 38 C.F.R. § 
19.9(a)(2)(ii) (2002), was recently invalidated by the U.S. 
Court of Appeals for the Federal Circuit (Court of Appeals).  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate the claim and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant.  The notice 
should specify that the veteran may 
submit evidence of increased severity 
occurring within a year prior to the date 
of his claim.  

2.  The RO should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice.  The 
RO must inform the appellant as to any 
evidence which cannot be obtained.  

3.  The RO should review any additional 
evidence which is added to the claims 
file and determine whether the benefits 
sought on appeal may now be granted.  The 
RO should specifically address whether 
the correspondence by the veteran in May 
1996 constitutes a claim for an increased 
rating, and if so, whether this would 
provide a basis for assigning an earlier 
effective date.  If the benefits sought 
on appeal remain denied, the appellant 
and representative should be furnished a 
SSOC and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




